RECOMMENDED FOR PUBLICATION
                                    Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                           File Name: 21a0233p.06

                      UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT



                                                                 ┐
 JUANA DOMINGA RAMOS RAFAEL,
                                                                 │
                                                 Petitioner,     │
                                                                  >        No. 20-4003
                                                                 │
            v.                                                   │
                                                                 │
 MERRICK B. GARLAND, Attorney General,                           │
                                               Respondent.       │
                                                                 ┘

                  On Petition for Review from the Board of Immigration Appeals.
                                       No. A 208 570 968.

                               Decided and Filed: September 24, 2021*

                 Before: BATCHELDER, LARSEN, and READLER, Circuit Judges.

                                           _________________

                                                COUNSEL

ON BRIEF: Russell S. Mainord, THE LAW OFFICE OF RUSSELL S. MAINORD, Hixson,
Tennessee, for Petitioner. Richard Kelley, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
                                           _________________

                                                 OPINION
                                           _________________

        ALICE M. BATCHELDER, Circuit Judge. Juana Dominga Ramos Rafael applied for
asylum and withholding of removal. See 8 U.S.C. §§ 1158(a) & 1231(b)(3). The Immigration
Judge (IJ) denied her claims and she appealed to the Board of Immigration Appeals (BIA). The
BIA dismissed her appeal, and she petitions this court for review. We DENY the petition.

        *
         This decision was originally filed as an unpublished opinion on September 24, 2021. The court has now
designated the opinion for publication.
 No. 20-4003                        Ramos Rafael v. Garland                                  Page 2


                                                  I.

       Ramos Rafael is a native and citizen of Guatemala who applied for admission to the
United States on December 22, 2016. The Department of Homeland Security (DHS) served her
with a Notice to Appear at a place and time “to be determined.” In July 2017, the immigration
court sent her a Notice of Hearing, stating the time, date, and location for that hearing.

       Ramos Rafael appeared pro se for that hearing. After she retained counsel, she applied
for asylum and withholding of removal on the basis that, if returned to Guatemala, she would
suffer violence because she is a woman. At the merits hearing, the IJ heard testimony, including
testimony from Ramos Rafael, which he found credible, and he considered the evidence,
including the 2018 State Department Report for Guatemala. The IJ found that Ramos Rafael had
not shown and could not show that the Guatemalan government was unable or unwilling to
protect women from persecution (violence or kidnapping) by private individuals. Rather, the IJ
found that the Guatemalan government had taken measures to address the problem, including the
establishment of agencies to provide resources and assistance to women, the creation of
specialized judicial courts for violence against women, and the enactment of enhanced criminal
penalties.

       The IJ also determined that Ramos Rafael had not established a cognizable protected
group, proven a nexus to a protected ground, or shown either that she had suffered past
persecution or held an objectively reasonable fear of future persecution. The IJ denied Ramos
Rafael’s applications for relief and ordered her removed to Guatemala. She appealed to the BIA,
challenging the IJ’s denial of asylum or withholding and claiming that the removal proceedings
were invalid for lack of jurisdiction and violated her due-process rights because the initial Notice
to Appear did not state the time and place.

       The BIA found that Ramos Rafael had not addressed the IJ’s critical determination—that
she had not shown “that the Guatemalan government is or was unable or unwilling to protect her
from the harm she suffered or fears in Guatemala,” as is necessary to establish eligibility for
asylum or withholding—and it “deem[ed] any further argument or evidence on this issue to be
waived.” The BIA also explained that jurisdiction will vest with the immigration court when the
 No. 20-4003                         Ramos Rafael v. Garland                               Page 3


time, date, and location are “subsequently provided,” and the record established that proper
notice was “subsequently provided” to Ramos Rafael. And as to Ramos Rafael’s due process
argument, the BIA similarly determined that she failed to show that the Notice to Appear
“amounted to a due process violation” or caused her to “suffer[] any prejudice” because proper
notice was provided subsequently. Consequently, the BIA dismissed her appeal. Ramos Rafael
seeks appeal here.

                                                  II.

                                                  A.

           Ramos Rafael claims the IJ and BIA “erred in finding that she did not meet her burden of
proving that she possessed a well-founded fear of persecution on account of her membership in a
particular social group should she return to Guatemala.” But she does not even acknowledge the
BIA’s ruling that she waived any claim or argument that the Guatemalan government is or was
unable or unwilling to protect women from the persecution that she claimed to fear; namely,
violence or kidnapping by private individuals. Ramos Rafael has likewise waived any challenge
to that BIA ruling here. See Hih v. Lynch, 812 F.3d 551, 554, 556 (6th Cir. 2016) (holding that
the petitioner “waived any challenges” to a BIA decision “by failing to raise them in his opening
brief”).

           But this claim would fail even if she had preserved it. “When an asylum claim focuses
on non-governmental conduct, the applicant must show that the alleged persecutor is either
aligned with the government or that the government is unwilling or unable to control him.” Juan
Antonio v. Barr, 959 F.3d 778, 793 (6th Cir. 2020) (citation omitted). “An applicant meets this
burden when she shows that she cannot reasonably expect the assistance of the government in
controlling her perpetrator’s actions.” Id. (quotation marks and citation omitted). The closest
that Ramos Rafael comes to addressing this issue in this appeal is a single, conclusory statement
that “corruption and impunity continues to be a widespread issue in Guatemala’s government;
therefore, [she] could not seek the assistance of the Guatemalan government and reasonably
expect assistance.” This is insufficient to meet her burden of proof.
 No. 20-4003                        Ramos Rafael v. Garland                                  Page 4


                                                 B.

       Ramos Rafael argues that her initial Notice to Appear did not state the time and place, so
Pereira v. Sessions, 138 S.Ct. 2105 (2018), renders her removal proceedings void for lack of
jurisdiction. See also Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021). The BIA rejected this
claim based on Matter of Bermudez Cota, 27 I.&N. Dec. 441, 447 (B.I.A. 2018), which held that
the jurisdictional requirements of 8 U.S.C. § 1229(a) are satisfied by a subsequent notice of the
time and place.

       We must also reject Ramos Rafael’s claim. Simply put, Pereira and Niz-Chavez concern
only the stop-time rule, which is not implicated here. See Pereira, 138 S. Ct. at 2113 (stating
“the dispositive question” in Pereira as whether “a notice to appear that does not specify the time
and place at which the proceedings will be held . . . trigger[s] the stop time rule,” and describing
that question as “narrow” (internal quotation marks omitted)); Niz-Chavez, 141 S. Ct. at 1479
(noting that the Court “agreed to hear this case to resolve the conflict” between courts of appeals
as to what “trigger[s] the stop-time rule”). For jurisdictional purposes, it is not necessary that the
Notice to Appear contain all the required information or that all the information be included in a
single document. See Santos-Santos v. Barr, 917 F.3d 486, 490 (6th Cir. 2019); see also United
States v. Calan-Montiel, 4 F.4th 496, 497 (7th Cir. 2021) (“[N]one of the courts of appeals treats
noncompliance with the one-document rule as a jurisdictional defect in a removal proceeding.”);
Rivera-Lopes v. Garland, 854 F. App’x 419, 420 (2d Cir. 2021); Navarrete-Lopez v. Garland,
853 F. App’x 1003, 1004 n.1 (5th Cir. 2021); Perez v. Garland, 853 F. App’x 189, 190 (9th Cir.
2021). Because Ramos Rafael received a subsequent Notice of Hearing, which provided the
required time and date information that was missing from the Notice to Appear, Ramos Rafael
received the necessary notice and the IJ had jurisdiction.

                                                 C.

       Ramos Rafael also argues that the omission of the time and place of her removal hearing
from the Notice to Appear violated her right to due process. “[P]roof of prejudice is necessary to
establish a due process violation in an immigration hearing.” Warner v. Ashcroft, 381 F.3d 534
(6th Cir. 2004). Ramos Rafael does not respond to the BIA’s determination that she did not
 No. 20-4003                      Ramos Rafael v. Garland                                Page 5


suffer any prejudice from the Notice to Appear, thus waiving the argument. See Hih, 812 F.3d at
554.

       Even if she had preserved it, she has not argued that the absence of time and place in the
Notice to Appear “changed the outcome of the case.” That is, she has not alleged, much less
shown, actual prejudice and, therefore, she cannot establish a violation of her right to due
process. See Garza-Moreno v. Gonzales, 489 F.3d 239, 242 (6th Cir. 2007).

                                              III.

       For the foregoing reasons, we DENY the petition for review.